Exhibit 10.1




NewLink Genetics Corporation
2010 Non-Employee Directors’ Stock Award Plan
Adopted by the Board of Directors: October 29, 2010
Approved by the Stockholders: January 7, 2011
Amended by the Board of Directors: July 1, 2011
Amended by the Board of Directors: January 14, 2013
Amended by the Board of Directors: February 22, 2013
Approved by the Stockholders: May 9, 2013
Amended by the Board of Directors: April 30, 2014
Amended by the Board of Directors: April 30, 2015
Amended by the Board of Directors: May 19, 2016
Amended by the Board of Directors: August 9, 2016


1.
General.

(a)Eligible Stock Award Recipients. The persons eligible to receive Stock Awards
are the Non-Employee Directors of the Company.
(b)Available Stock Awards. The Plan provides for the grant of the following
Stock Awards: (i) Nonstatutory Stock Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock Awards, (iv) Restricted Stock Unit Awards, and (v) Other
Stock Awards.
(c)Purpose. The Company, by means of the Plan, seeks to retain the services of
its Non-Employee Directors, to secure and retain the services of new
Non-Employee Directors and to provide incentives for such persons to exert
maximum efforts for the success of the Company and any Affiliate by giving them
an opportunity to benefit from increases in value of the Common Stock through
the granting of Stock Awards.
2.Administration.
(a)Administration by Board. The Board shall administer the Plan unless and until
the Board delegates administration of the Plan to a Committee or Committees, as
provided in Section 2(c).
(b)Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i)With respect to Stock Awards issued pursuant to Sections 5(a) and 5(b), to
determine the provisions of each Stock Award to the extent not specified in the
Plan.
(ii)With respect to Stock Awards issued pursuant to Section 5(d), to determine
from time to time (A) which of the persons eligible under the Plan shall be
granted Stock Awards; (B) when and how each Stock Award shall be granted; (C)
what type or combination of types of Stock Awards shall be granted; (D) the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive cash or Common
Stock pursuant to a Stock Award; (E) the number of shares of Common Stock with
respect to which a Stock Award shall be granted to each such person; and (F) the
Fair Market Value applicable to a Stock Award.
(iii)To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan or Stock Award
fully effective.
(iv)To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to certain
nonqualified deferred compensation under Section 409A of the Code and/or to
bring the Plan or Stock Awards granted under the Plan into compliance therewith,
subject to the limitations, if any, of applicable law. However, except as
provided in Section 10(a) relating to Capitalization Adjustments, to the extent
required by applicable law or listing requirements,





--------------------------------------------------------------------------------

Exhibit 10.1




stockholder approval shall be required for any amendment of the Plan that either
(A) materially increases the number of shares of Common Stock available for
issuance under the Plan, (B) materially expands the class of individuals
eligible to receive Stock Awards under the Plan, (C) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Common Stock may be issued or purchased under the Plan, (D)
materially extends the term of the Plan, or (E) expands the types of Stock
Awards available for issuance under the Plan. Except as provided above, rights
under any Stock Award granted before amendment of the Plan shall not be impaired
by any amendment of the Plan unless (1) the Company requests the consent of the
affected Participant, and (2) such Participant consents in writing.
(v)To effect, at any time and from time to time, with the consent of any
adversely affected Participant, (A) the reduction of the exercise price (or
strike price) of any outstanding Option or SAR under the Plan; (B) the
cancellation of any outstanding Option or SAR under the Plan and the grant in
substitution therefor of (1) a new Option or SAR under the Plan or another
equity plan of the Company covering the same or a different number of shares of
Common Stock, (2) a Restricted Stock Award, (3) a Restricted Stock Unit Award,
(4) an Other Stock Award, (5) cash and/or (6) other valuable consideration (as
determined by the Board, in its sole discretion); or (C) any other action that
is treated as a repricing under generally accepted accounting principles.
(vi)To amend the Plan or a Stock Award as provided in Section 11.
(vii)To terminate or suspend the Plan as provided in Section 12.
(viii)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan.
(c)Delegation to Committee.
(i)General. The Board may delegate some or all of the administration of the Plan
to a Committee or Committees. If administration of the Plan is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.
(ii)Rule 16b-3 Compliance. The Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.
(d)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
3.Shares Subject to the Plan.
(a)Share Reserve. Subject to Section 10(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock of the Company that
may be issued pursuant to Stock Awards after the Effective Date shall not exceed
four hundred thousand (400,000) Note: All share numbers in this plan have been
updated to reflect the 2.1-for-1 reverse stock split approved by the Board on
October 19, 2011. shares. For clarity, the limitation in this Section 3(a) is a
limitation in the number of shares of Common Stock that may be issued pursuant
to the Plan. Accordingly, this Section 3(a) does not limit the granting of Stock
Awards except as provided in Section 8(a). Shares may be issued in connection
with a merger or acquisition as permitted by, as applicable, NASDAQ Listing
Rule 5635(c), NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable stock exchange rules, and such issuance shall
not reduce the number of shares available for issuance under the Plan.
Furthermore, if a Stock Award or any portion thereof (i) expires or otherwise
terminates without all of the shares covered by such Stock Award having





--------------------------------------------------------------------------------

Exhibit 10.1




been issued or (ii) is settled in cash (i.e., the Participant receives cash
rather than stock), such expiration, termination or settlement shall not reduce
(or otherwise offset) the number of shares Common Stock that may be available
for issuance under the Plan.
(b)Reversion of Shares to the Share Reserve. If any shares of Common Stock
issued pursuant to a Stock Award are forfeited back to the Company because of
the failure to meet a contingency or condition required to vest such shares in
the Participant, then the shares that are forfeited shall revert to and again
become available for issuance under the Plan. Any shares reacquired, withheld or
not issued by the Company pursuant to Section 9(e) or as consideration for the
exercise of a Stock Award shall again become available for issuance under the
Plan. For the avoidance of doubt, if an appreciation distribution in respect of
a Stock Appreciation Right is paid in shares of Common Stock, the number of
shares subject to the Stock Award that are not delivered to the Participant
shall remain available for subsequent issuance under the Plan.
(c)Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
4.Eligibility.
The Initial and Annual Grants as set forth in Sections 5(a) and 5(b)
automatically shall be granted under the Plan to all Non-Employee Directors who
meet the specified criteria. Stock Awards may also be granted to Non-Employee
Directors as discretionary grants as set forth in Section 5(d).
5.
Non-Discretionary and Discretionary Grants.

(a)Initial Grants.
(i)Prior to January 14, 2013, without any further action of the Board, each
person who after the IPO Date was elected or appointed for the first time to be
a Non-Employee Director automatically was granted an Option to purchase 11,904
shares of Common Stock on the date of his or her initial election or appointment
to be a Non‑Employee Director on the terms and conditions set forth herein.
(ii)Beginning on January 14, 2013 and prior to April 30, 2014, without any
further action of the Board, each person who was elected or appointed for the
first time to be a Non-Employee Director automatically was, upon the date of his
or her initial election or appointment to be a Non‑Employee Director, granted an
Option to purchase 20,000 shares of Common Stock on the terms and conditions set
forth herein.
(iii)Beginning on April 30, 2014, and prior to April 30, 2015, without any
further action of the Board, each person who is elected or appointed for the
first time to be a Non-Employee Director automatically shall, upon the date of
his or her initial election or appointment to be a Non-Employee Director, be
granted an Option and a Restricted Stock Unit Award that together have a total
value on the date of grant equal to $500,000 on the terms and conditions set
forth herein. The number of shares subject to each Stock Award will be
determined as follows:
(1)The number of shares subject to the Option will be equal to (i) 75% of
$500,000, (ii) divided by the per share grant date fair value that will be used
for reporting the compensation expense associated with the Option under
applicable accounting guidance.
(2)The number of shares subject to the Restricted Stock Unit Award will be equal
to (i) 25% of $500,000, (ii) divided by the Fair Market Value of the Common
Stock on the date of grant.
(iv)Beginning on April 30, 2015, and ending on April 30, 2016, without any
further action of the Board, each person who is elected or appointed for the
first time to be a Non-Employee Director automatically shall, upon the date of
his or her initial election or appointment to be a Non-Employee Director, be
granted an Option and a Restricted Stock Unit Award that together have a total
value on the date of grant equal to $500,000 on the terms and conditions set
forth herein. The number of shares subject to each Stock Award will be
determined as follows:
(1)The number of shares subject to the Option will be equal to (i) 65% of
$500,000, (ii) divided by the per share grant date fair value that will be used
for reporting the compensation expense associated with the Option under
applicable accounting guidance.





--------------------------------------------------------------------------------

Exhibit 10.1




(2)The number of shares subject to the Restricted Stock Unit Award will be equal
to (i) 35% of $500,000, (ii) divided by the Fair Market Value of the Common
Stock on the date of grant.
(v)Beginning on July 28, 2016, without any further action by the Board, each
person who is elected or appointed for the first time to be a Non-Employee
Director automatically shall, upon the date of his or her initial election or
appointment to be a Non-Employee Director, be granted an Option for a number of
shares equal to $250,000 divided by the per share grant date fair value that
will be used for reporting the compensation under applicable accounting
guidance.
(b)Annual Grants.
(i)Prior to January 14, 2013, without any further action of the Board, on the
date of each Annual Meeting, commencing with the first Annual Meeting following
the IPO Date, each person who was then a Non-Employee Director automatically was
granted an Option to purchase, on the terms and conditions set forth herein:
(1)7,142 shares of Common Stock; plus
(2)3,571 shares of Common Stock for Non-Employee Directors who were serving as
the chair of the Audit, Compensation or Nominating and Corporate Governance
Committee, or as Lead Independent Director on the date of grant; plus
(3)2,380 shares of Common Stock for Non-Employee Directors who were serving (but
not as the chair) on the Audit, Compensation or Nominating and Corporate
Governance Committee on the date of grant.
(ii)Beginning on January 14, 2013 and prior to April 30, 2014, without any
further action of the Board: (x) on the date of each Annual Meeting, commencing
with the Annual Meeting held in 2013, each person who was a Non-Employee
Director immediately after such meeting of shareholders automatically was
granted an Option to purchase 12,000 shares of common stock on the terms and
conditions set forth herein, and (y) any person elected as or appointed to
become a Non-Employee Director at a time other than at the Annual Meeting, upon
the date of such election or appointment, was granted an Option to purchase the
number of shares determined by multiplying 12,000 by a fraction, the numerator
of which was the number of days between the date of such election and the date
which was the first anniversary of the date of the last preceding Annual
Meeting, and the denominator of which was 365.
(iii)Beginning on April 30, 2014, and prior to April 30, 2015, without any
further action of the Board:
(1)On the date of each Annual Meeting, commencing with the Annual Meeting held
in 2014, each person who is a Non-Employee Director immediately after such
meeting of shareholders automatically shall be granted an Option and a
Restricted Stock Unit Award that together have a total value on the date of
grant equal to $250,000 on the terms and conditions set forth herein. The number
of shares subject to each Stock Award will be determined as follows:
a.The number of shares subject to the Option will be equal to (i) 75% of
$250,000, (ii) divided by the per share grant date fair value that will be used
for reporting the compensation expense associated with the Option under
applicable accounting guidance.
b.The number of shares subject to the Restricted Stock Unit Award will be equal
to (i) 25% of $250,000, (ii) divided by the Fair Market Value of the Common
Stock on the date of grant.
(2)Any person elected as or appointed to become a Non-Employee Director at a
time other than at the Annual Meeting, upon the date of such election or
appointment, will be granted:
a.an Option to purchase the number of shares determined by multiplying the
number of shares as determined pursuant to 5(b)(iii)(1)(a) by a fraction, the
numerator of which will be the number of days between the date of such election
and the date which is the first anniversary of the date of the last preceding
Annual Meeting, and the denominator of which will be 365, and
b.a Restricted Stock Unit Award for the number of shares determined by
multiplying the number of shares as determined pursuant to 5(b)(iii)(1)(b) by a
fraction, the numerator of





--------------------------------------------------------------------------------

Exhibit 10.1




which will be the number of days between the date of such election and the date
which is the first anniversary of the date of the last preceding Annual Meeting,
and the denominator of which will be 365.
(iv)Beginning on April 30, 2015, and ending on April 30, 2016, without any
further action of the Board:
(1)On the date of each Annual Meeting, commencing with the Annual Meeting held
in 2014, each person who is a Non-Employee Director immediately after such
meeting of shareholders automatically shall be granted an Option and a
Restricted Stock Unit Award that together have a total value on the date of
grant equal to $250,000 on the terms and conditions set forth herein. The number
of shares subject to each Stock Award will be determined as follows:
a.The number of shares subject to the Option will be equal to (i) 65% of
$250,000, (ii) divided by the per share grant date fair value that will be used
for reporting the compensation expense associated with the Option under
applicable accounting guidance.
b.The number of shares subject to the Restricted Stock Unit Award will be equal
to (i) 35% of $250,000, (ii) divided by the Fair Market Value of the Common
Stock on the date of grant.
(2)Any person elected as or appointed to become a Non-Employee Director at a
time other than at the Annual Meeting, upon the date of such election or
appointment, will be granted:
a.an Option to purchase the number of shares determined by multiplying the
number of shares as determined pursuant to 5(b)(iv)(1)(a) by a fraction, the
numerator of which will be the number of days between the date of such election
and the date which is the first anniversary of the date of the last preceding
Annual Meeting, and the denominator of which will be 365, and
b.a Restricted Stock Unit Award for the number of shares determined by
multiplying the number of shares as determined pursuant to 5(b)(iv)(1)(b) by a
fraction, the numerator of which will be the number of days between the date of
such election and the date which is the first anniversary of the date of the
last preceding Annual Meeting, and the denominator of which will be 365.
(v)Effective April 30, 2016, any annual grant of Options and/or Restricted Stock
Units will be determined at the first regular meeting of the Board of Directors
held on a date after the date of the 2016 Annual Meeting of Stockholders.
(vi)On the effective date of the retention grants to employees to be made in
August 2016, or such later date as the Board Consent approving the August 2016
amendment to this Plan becomes effective, without any further action by the
Board, each person who is a Non-Employee Director on such date shall be granted
an Option for a number of shares equal to $150,000 divided by the per share
grant date fair value that will be used for reporting the compensation under
applicable accounting guidance (the “2016 Annual Award”). If the number of
shares of Common Stock remaining available for grants of Awards under this Plan
is not sufficient to cover such amount, then the number of shares subject to
Awards under this Plan shall be reduced proportionately so that the aggregate
Awards under this Plan do not exceed the Share Reserve under Section 3(a).
Nothing herein shall prevent options from being granted under the Company’s 2009
Equity Incentive Plan to cover any difference between the 2016 Annual Award and
the number of shares available under this Plan.
(c)Determination of Initial and Annual Grants. The Board may, at any time,
provide for Initial and Annual Grants covering a number of shares of Common
Stock different than those numbers designated in Sections 5(a) and 5(b),
respectively, and may provide that some or all of such grants may instead be in
any of the forms of Stock Awards described in Section 7. If the Board does not
make such a determination, all Initial and Annual Grants shall be for the number
of shares of Common Stock designated in Section 5(a) and 5(b), respectively and
in the form of Options described in Section 6.
(d)Discretionary Grants. In addition to non-discretionary grants pursuant to
Sections 5(a) and 5(b), the Board, in its sole discretion, may grant Stock
Awards to one or more Non-Employee Directors in such numbers and subject to such
other provisions as it shall determine. The numbers and other provisions of such
Stock Awards need not be identical.





--------------------------------------------------------------------------------

Exhibit 10.1




6.Provisions Relating to Options and Stock Appreciation Rights.
Each Option or SAR shall be in such form and shall contain such terms and
conditions as required by the Plan. Each Option or SAR shall contain such
additional terms and conditions, not inconsistent with the Plan, as the Board
shall deem appropriate. Each Option or SAR shall include (through incorporation
of provisions hereof by reference in the applicable Stock Award Agreement or
otherwise) the substance of each of the following provisions:
(a)Term. No Option or SAR shall be exercisable after the expiration of ten (10)
years from the date of its grant or such shorter period specified in the Stock
Award Agreement.
(b)Exercise Price. The exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option or SAR on the date the Option or SAR is
granted
(c)Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law, by any combination of the following methods of payment:
(i)by cash, check, bank draft or money order payable to the Company;
(ii)pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;
(iii)by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock; or
(iv)by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be subject to an Option and will not be exercisable thereafter to the
extent that (A) shares issuable upon exercise are reduced to pay the exercise
price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations.
(d)Exercise and Payment of a SAR. To exercise any outstanding Stock Appreciation
Right, the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right. The appreciation distribution payable
on the exercise of a Stock Appreciation Right will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of Common Stock equivalents in which the Participant is
vested under such Stock Appreciation Right, and with respect to which the
Participant is exercising the Stock Appreciation Right on such date, over (B)
the strike price that will be determined by the Board at the time of grant of
the Stock Appreciation Right. The appreciation distribution in respect to a
Stock Appreciation Right may be paid in Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.
(e)Transferability. An Option or SAR shall not be transferable except by will or
by the laws of descent and distribution and to such further extent as permitted
by the Rule as to Use of Form S-8 specified in the General Instructions of the
Form S-8 Registration Statement under the Securities Act, and shall be
exercisable during the lifetime of the Participant only by the Participant.
Notwithstanding the foregoing, the Participant may, by delivering written notice
to the Company, in a form satisfactory to the Company, designate a third party
who, in the event of the death of the Participant, shall thereafter be entitled
to exercise the Option





--------------------------------------------------------------------------------

Exhibit 10.1




or SAR and receive the Common Stock or other consideration resulting from such
exercise. In the absence of such a designation, the executor or administrator of
the Participant’s estate shall be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
(f)Option Vesting Generally. Options shall vest as follows:
(i)Initial Grant. Thirty-three percent (33%) of the shares shall vest on the
first anniversary of the date of such Initial Grant recipient’s election as a
Non-Employee Director and the remaining sixty-seven percent (67%) of the shares
shall vest in a series of twenty-four (24) successive equal monthly installments
over the two (2)-year period following the first anniversary of the date of
election, subject to Participant’s Continuous Service as of each such date.
(ii)Annual Grant.
(1)Annual Grants awarded prior to January 14, 2013. Fifty percent (50%) of the
shares shall vest on the first anniversary of the date of grant and the
remaining fifty percent (50%) of the shares shall vest in a series of twelve
(12) successive equal monthly installments over the twelve (12)-month period
following the first anniversary of the date of grant, subject to Participant’s
Continuous Service as of each such date; provided, however that at the date of
the second Annual Meeting following the date of grant, the unvested portion of
the Annual Grant, if any, shall become fully vested and exercisable immediately
prior to the date of such Annual Meeting.
(2)Annual Grants awarded on or after January 14, 2013. One hundred percent
(100%) of the shares shall vest on the earlier of (i) the first anniversary of
the date of grant and (ii) the date of the first Annual Meeting following the
date of grant, in each case subject to Participant’s Continuous Service as of
such date.
(iii)Discretionary Grant. At the time of grant of an Option pursuant to Section
5(d), the Board may impose such restrictions or conditions to the vesting of the
Options as it, in its sole discretion, deems appropriate.
(g)Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates (other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Option or SAR as of
the date of termination of Continuous Service) but only within such period of
time ending on the earlier of (i) the date three (3) months following the
termination of the Participant’s Continuous Service (or such longer or shorter
period specified in the applicable Stock Award Agreement, which period shall not
be less than 30 days), or (ii) the expiration of the term of the Option or SAR
as set forth in the Stock Award Agreement. If, after termination of Continuous
Service, the Participant does not exercise his or her Option or SAR within the
time specified herein or in the Stock Award Agreement (as applicable), the
Option or SAR (as applicable) shall terminate.
(h)Extension of Termination Date. In the event that the exercise of an Option or
SAR following the termination of the Participant’s Continuous Service (other
than upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a total period of three (3)
months (that need not be consecutive) after the termination of the Participant’s
Continuous Service during which the exercise of the Option or SAR would not be
in violation of such registration requirements, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Stock Award Agreement.
In addition, unless otherwise provided in a Participant’s Stock Award Agreement,
if the sale of any Common Stock received upon exercise of an Option or SAR
following the termination of the Participant’s Continuous Service would violate
the Company’s insider trading policy, then the Option or SAR shall terminate on
the earlier of (i) the expiration of a period equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the exercise of the Option or SAR would not be
in violation of the Company’s insider trading policy, or (ii) the expiration of
the term of the Option or SAR as set forth in the applicable Stock Award
Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1




(i)Disability of Participant. In the event that a Participant’s Continuous
Service terminates as a result of the Participant’s Disability, the Participant
may exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Option or SAR as of the date of termination of
Continuous Service), but only within such period of time ending on the earlier
of (i) the date twelve (12) months following such termination of Continuous
Service or (ii) the expiration of the term of the Option or SAR as set forth in
the Stock Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the time specified
herein or in the Stock Award Agreement (as applicable), the Option or SAR (as
applicable) shall terminate.
(j)Death of Participant. In the event that (i) a Participant’s Continuous
Service terminates as a result of the Participant’s death, or (ii) the
Participant dies within the three (3) month period after the termination of the
Participant’s Continuous Service for a reason other than death, then the Option
or SAR may be exercised (to the extent the Participant was entitled to exercise
such Option or SAR as of the date of death) by the Participant’s estate, by a
person who acquired the right to exercise the Option or SAR by bequest or
inheritance or by a person designated to exercise the Option or SAR upon the
Participant’s death, but only within the period ending on the earlier of (i) the
date eighteen (18) months following the date of death, or (ii) the expiration of
the term of such Option or SAR as set forth in the Stock Award Agreement. If,
after the Participant’s death, the Option or SAR is not exercised within the
time specified herein, the Option or SAR (as applicable) shall terminate.
7.Provisions Relating to Stock Awards other than Options and SARs.
(a)Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall conform to (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:
(i)Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.
(ii)Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.
(iii)Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.
(iv)Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.
(v)Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.





--------------------------------------------------------------------------------

Exhibit 10.1




(b)Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall conform to
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:
(i)Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.
(ii)Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
(iii)Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
(iv)Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
(v)Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.
(vi)Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.
(c)Other Stock Awards. Other forms of Stock Awards valued in whole or in part by
reference to, or otherwise based on, Common Stock, including the appreciation in
value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards provided for
under Section 6 and the preceding provisions of this Section 7. Subject to the
provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.
8.Covenants of the Company.
(a)Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.
(b)Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable





--------------------------------------------------------------------------------

Exhibit 10.1




efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority that counsel for the Company deems necessary for the lawful
issuance and sale of Common Stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell Common Stock upon exercise of
such Stock Awards unless and until such authority is obtained. A Participant
shall not be eligible for the grant of a Stock Award or the subsequent issuance
of Common Stock pursuant to the Stock Award if such grant or issuance would be
in violation of any applicable securities law.
(c)No Obligation to Notify or Minimize Taxes. The Company shall have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.
9.Miscellaneous.
(a)Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.
(b)Stockholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until (i) such Participant has satisfied
all requirements for exercise of the Stock Award pursuant to its terms, if
applicable, and (ii) the issuance of the Common Stock subject to such Stock
Award has been entered into the books and records of the Company.
(c)No Service Rights. Nothing in the Plan, any instrument executed thereunder,
or Stock Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate as a Non-Employee
Director or shall affect the right of the Company or an Affiliate to terminate
the service of a Director pursuant to the Bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.
(d)Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or (B)
as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.
(e)Withholding Obligations. The Participant may satisfy any federal, state or
local tax withholding obligation relating to the exercise or acquisition of
Common Stock under a Stock Award by any of the following means (in addition to
the Company’s right to withhold from any compensation paid to the Participant by
the Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares from the shares of Common Stock
issued or otherwise issuable to the Participant as a result of the exercise or
acquisition of Common Stock under the Stock Award; provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law (or such lesser amount as may be necessary to
avoid classification of the





--------------------------------------------------------------------------------

Exhibit 10.1




Stock Award as a liability for financial accounting purposes); (iii) authorizing
the Company to withhold cash from a Stock Award settled in cash; (iv)
authorizing the Company to withhold payment from any amounts otherwise payable
to the Participant; or (v) by such other method as may be set forth in the Stock
Award Agreement.
(f)Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
(g)Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Stock
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is providing
services to the Company. The Board is authorized to make deferrals of Stock
Awards and determine when, and in what annual percentages, Participants may
receive payments, including lump sum payments, following the Participant’s
termination of Continuous Service, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.
(h)Compliance with Section 409A. To the extent that the Board determines that
any Stock Award granted hereunder is subject to Section 409A of the Code, the
Stock Award Agreement evidencing such Stock Award shall incorporate the terms
and conditions necessary to avoid the consequences specified in Section
409A(a)(1) of the Code. To the extent applicable, the Plan and Stock Award
Agreements shall be interpreted in accordance with Section 409A of the Code.
Notwithstanding anything to the contrary in this Plan (and unless the Stock
Award Agreement specifically provides otherwise), if the shares are publicly
traded and a Participant holding a Stock Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code, no distribution or payment of any amount
shall be made upon a “separation from service” before a date that is six (6)
months following the date of such Participant’s “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) or, if earlier, the date of the Participant’s death.
10.Adjustments upon Changes in Common Stock; Other Corporate Events.
(a)Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a), (ii)
the class(es) and number of securities for which the nondiscretionary grants of
Stock Awards are made pursuant to Section 5, and (iv) the class(es) and number
of securities and price per share of stock subject to outstanding Stock Awards.
The Board shall make such adjustments, and its determination shall be final,
binding and conclusive.
(b)Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company’s right of repurchase) shall terminate immediately
prior to the completion of such dissolution or liquidation, and the shares of
Common Stock subject to the Company’s repurchase rights or subject to a
forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.
(c)Corporate Transaction. In the event of a Corporate Transaction, then,
notwithstanding any other provision of the Plan, the Board shall take one or
more of the following actions with respect to Stock Awards, contingent upon the
closing or completion of the Corporate Transaction:
(i)arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar





--------------------------------------------------------------------------------

Exhibit 10.1




stock award for the Stock Award (including, but not limited to, an award to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction);
(ii)arrange for the assignment of any reacquisition or repurchase rights held by
the Company in respect of Common Stock issued pursuant to the Stock Award to the
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company);
(iii)accelerate the vesting of the Stock Award (and, if applicable, the time at
which the Stock Award may be exercised) to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective date of the Corporate Transaction), with such Stock Award terminating
if not exercised (if applicable) at or prior to the effective time of the
Corporate Transaction;
(iv)arrange for the lapse of any reacquisition or repurchase rights held by the
Company with respect to the Stock Award;
(v)cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; and
(vi)make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award, over (B) any exercise price
payable by such holder in connection with such exercise.
The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants.
(d)Change in Control. A Stock Award may be subject to additional acceleration of
vesting and exercisability upon or after a Change in Control as may be provided
in the Stock Award Agreement for such Stock Award or as may be provided in any
other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.
11.Amendment of the Plan and Stock Awards.
(a)Amendment of Plan. Subject to the limitations, if any, of applicable law, the
Board, at any time and from time to time, may amend the Plan. However, except as
provided in Section 10(a) relating to Capitalization Adjustments, no amendment
shall be effective unless approved by the stockholders of the Company to the
extent stockholder approval is necessary to satisfy applicable law.
(b)Stockholder Approval. The Board, in its sole discretion, may submit any other
amendment to the Plan for stockholder approval.
(c)No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the affected Participant, and (ii) such
Participant consents in writing.
(d)Amendment of Stock Awards. The Board, at any time and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant, and (ii) the
Participant consents in writing. Notwithstanding the foregoing, subject to the
limitations of applicable law, if any, the Board may amend the terms of any one
or more Stock Awards without the affected Participant’s consent if necessary to
bring the Stock Award into compliance with Section 409A of the Code.
12.Termination or Suspension of the Plan
(a)Plan Term. The Board may suspend or terminate the Plan at any time. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.
(b)No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the affected Participant.





--------------------------------------------------------------------------------

Exhibit 10.1




13.Effective Date of Plan.
This Plan shall become effective on the IPO Date, but no Stock Award shall be
exercised (or in the case of a Restricted Stock Award, Restricted Stock Unit
Award, or Other Stock Award shall be granted) unless and until the Plan has been
approved by the stockholders of the Company, which approval shall be within
twelve months before or after the date the Plan is adopted by the Board.
14.
Choice of Law.

The law of the state of Iowa shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
15.
Definitions. As used in the Plan, the following definitions shall apply to the
capitalized terms indicated below:

(a)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 of the Securities Act. The
Board shall have the authority to determine the time or times at which “parent”
or “subsidiary” status is determined within the foregoing definition.
(b)“Annual Grant” means an Option granted to a Non-Employee Director pursuant to
Section 5(b).
(c)“Annual Meeting” means the first annual meeting of the stockholders of the
Company held each fiscal year at which the Directors are selected.
(d)“Board” means the Board of Directors of the Company.
(e)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Stock Award after the Effective Date without the receipt of consideration by
the Company through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, large
nonrecurring cash dividend, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or any similar equity
restructuring transaction, as that term is used in Statement of Financial
Accounting Standards No. 123 (revised). Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a Capitalization Adjustment.
(f)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;
(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly,





--------------------------------------------------------------------------------

Exhibit 10.1




either (A) outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving Entity in such
merger, consolidation or similar transaction or (B) more than fifty percent
(50%) of the combined outstanding voting power of the parent of the surviving
Entity in such merger, consolidation or similar transaction, in each case in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such transaction;
(iii)the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;
(iv)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or
(v)individuals who, on the date the Plan is adopted by the Board, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.
Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Stock
Awards subject to such agreement; provided, however, that if no definition of
Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition shall apply.
In the event that a Change in Control affects any Stock Award that is deferred,
then “Change in Control” shall conform to the definition of Change of Control
under Section 409A of the Code, as amended, and the Treasury Department or
Internal Revenue Service Regulations or Guidance issued thereunder.


(g)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(h)Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(c).
(i)“Common Stock” means the common stock of the Company.
(j)“Company” means NewLink Genetics Corporation, a Delaware corporation.
(k)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.
(l)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee, Consultant or Director





--------------------------------------------------------------------------------

Exhibit 10.1




or a change in the entity for which the Participant renders such service,
provided that there is no interruption or termination of the Participant’s
service with the Company or an Affiliate, shall not terminate a Participant’s
Continuous Service; provided, however, if the Entity for which a Participant is
rendering services ceases to qualify as an Affiliate, as determined by the
Board, in its sole discretion, such Participant’s Continuous Service shall be
considered to have terminated on the date such Entity ceases to qualify as an
Affiliate. To the extent permitted by law, the Board, in its sole discretion,
may determine whether Continuous Service shall be considered interrupted in the
case of (i) any leave of absence approved by the Board, including sick leave,
military leave or any other personal leave, or (ii) transfers between the
Company, an Affiliate, or their successors. Notwithstanding the foregoing, a
leave of absence shall be treated as Continuous Service for purposes of vesting
in a Stock Award only to such extent as may be provided in the Company’s leave
of absence policy, in the written terms of any leave of absence agreement or
policy applicable to the Participant, or as otherwise required by law.
(m)“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)the consummation of a sale or other disposition of all or substantially all,
as determined by the Board, in its sole discretion, of the consolidated assets
of the Company and its Subsidiaries;
(ii)the consummation of a sale or other disposition of at least ninety
percent (90%) of the outstanding securities of the Company;
(iii)the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
(iv)the consummation of a merger, consolidation or similar transaction following
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.
(n)“Director” means a member of the Board.
(o)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
(p)“Effective Date” means the effective date of this Plan document, as set forth
in Section 13.
(q)“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, shall not
cause a Director to be considered an “Employee” for purposes of the Plan.
(r)“Entity” means a corporation, partnership, limited liability company or other
entity.
(s)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
(t)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” shall not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.





--------------------------------------------------------------------------------

Exhibit 10.1




(u)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the date of determination, as reported in a source the Board deems
reliable.
(ii)Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.
(iii)In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith and in a manner that complies
with Sections 409A and 422 of the Code.
(v)“Initial Grant” means an Option granted to a Non-Employee Director pursuant
to Section 5(a).
(w)“IPO Date” means the date of the underwriting agreement between the Company
and the underwriter(s) managing the initial public offering of the Common Stock,
pursuant to which the Common Stock is priced for the initial public offering.
(x)“Non-Employee Director” means a Director who is not an Employee.
(y)“Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(z)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.
(aa)“Option” means a Nonstatutory Stock Option to purchase shares of Common
Stock granted pursuant to Section 6 of the Plan.
(ab)“Option Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
(ac)“Other Stock Award” means an award based in whole or in part by reference to
the Common Stock which is granted pursuant to the terms and conditions of
Section 7(c).
(ad)“Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.
(ae)“Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(af)“Participant” means a Non-Employee Director to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.
(ag)“Plan” means this NewLink Genetics Corporation 2010 Non-Employee Directors’
Stock Award Plan.
(ah)“Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7(a).
(ai)“Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
(aj)“Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 7(b).
(ak)“Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock





--------------------------------------------------------------------------------

Exhibit 10.1




Unit Award grant. Each Restricted Stock Unit Award Agreement shall be subject to
the terms and conditions of the Plan.
(al)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(am)“Securities Act” means the Securities Act of 1933, as amended.
(an)“Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 6.
(ao)“Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
(ap)“Stock Award” means any right to receive Common Stock granted under the
Plan, including a Nonstatutory Stock Option, a Restricted Stock Award, a
Restricted Stock Unit Award, a Stock Appreciation Right or any Other Stock
Award.
(aq)“Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.
(ar)“Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).







